EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as of this 17th day of
December, 2008 and effective December 31, 2008 (the “Effective Date”), by and
between National Bankshares, Inc., a Virginia corporation (the “Company”), and
Marilyn A.B. Buhyoff (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company and has entered into
that certain change in control agreement dated as of January 8, 2003 with the
Company (the “Change in Control Agreement”); and

 

WHEREAS, the Company considers the continued availability of the Executive’s
services to be important to the management and conduct of the Company’s business
and desires to secure the continued availability of Executive’s services; and

 

WHEREAS, the Executive is willing to continue to make her services available to
the Company on the terms and subject to the conditions set forth herein; and

 

WHEREAS, the Company and Executive now desire to terminate the Change in Control
Agreement as of the Effective Date and to provide change in control protection
to the Executive pursuant to this Agreement and to comply with applicable
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

WHEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:

 

1.      Employment and Duties. The Executive shall continue her employment by
the Company as its Secretary and Counsel, reporting to the President and Chief
Executive Officer of the Company. The Executive accepts such continued
employment and agrees to perform the managerial duties and responsibilities
traditionally associated with the positions of Secretary and Counsel of the
Company. The Executive agrees to devote her time and attention on a full-time
basis to the discharge of such duties and responsibilities of an executive
nature as may be reasonably assigned her by the President and Chief Executive
Officer of the Company. The Executive shall also serve in any position or office
of an executive or management nature with one or more of the Affiliated
Companies as the President and Chief Executive Officer of the Company and the
Board of Directors of any such Affiliated Company may determine. The Executive
may accept any elective or appointed positions or offices with any duly
recognized associations or organizations whose activities or purposes are
closely related to the financial services business which the Executive
reasonably believes would generate good will for the Company and its Affiliated
Companies. The term “Affiliated Companies” includes any company controlled by,
controlling or under common control with the Company.

 

2.         Term. The term of this Agreement shall commence only at the Effective
Date and shall continue for a two-year period, unless terminated or extended as
hereinafter provided (collectively with any renewal or extended periods provided
for herein, the “Term”). This Agreement shall be extended for successive
one-year periods following the then-current Term unless either party notifies
the other in writing at least one year prior to the end of the then-current Term
that the Agreement shall not be extended beyond the current Term.
Notwithstanding the foregoing, provisions of this Agreement which provide for
rights and/or obligations which extend beyond the Term shall be and remain in
full force and effect as shall be necessary to effectuate them fully.

 

 

3.

Compensation and Benefits.

 

(a)        Base Salary. Beginning on the Effective Date, the Company shall pay
the Executive a base salary at the annual rate of not less than $137,000 (as
adjusted from time to time as hereinafter provided, “Base Salary”). The Base
Salary shall be paid to the Executive in accordance with established payroll
practices of the Company but not less than monthly. The Company agrees to review
the Executive’s Base Salary in December of each year during the Term of this
Agreement and to consider in good faith implementing an increase in the Base
Salary for the next following Company Fiscal Year as it may deem appropriate
(each period from January 1 to December 31 during the Term is a “Company Fiscal
Year”); provided, however, the Base Salary shall not be reduced at any time.

 

(b)        Other Compensation Benefits. Unless substantially duplicative of
rights provided the Executive under this Agreement, the Executive may
participate in any annual incentive plan, executive deferred compensation plan,
savings or savings opportunities made generally available in the ordinary course
of business to other senior executives of the Company and its Affiliated
Companies. The President and Chief Executive Officer of the Company shall make a
good faith determination as to whether the plans are substantially duplicative.
All benefits under the above plans and agreements shall be payable in accordance
with the terms of such plans and agreements, as amended from time to time.

 

(c)        Welfare Benefits. The Executive shall be eligible to participate in
any plans, programs or benefits made generally available in the ordinary course
of business to other senior executives of the Company and its Affiliated
Companies,

 

--------------------------------------------------------------------------------

including, without limitation, group medical, dental, death, disability and life
insurance, and sick leave and any other welfare benefit plans as defined in
Section 3(1) of ERISA in accordance with their terms (“Welfare Plans” and the
benefits provided thereunder “Welfare Benefits”).

 

(d)        Executive Benefits. The Company will pay or provide the following
executive benefits to the Executive (“Executive Benefits”): None (all of the
foregoing in this Section, “Executive Benefits”).

 

(e)        Retirement Benefits. The Executive shall be entitled to participate
in National Bankshares Retirement Income Plan (or any successor or substitute
plan or plans of the Company (“Retirement Plan”) and receive all of the benefits
thereof (“Retirement Benefits”) in accordance with the terms of such plans, as
amended from time to time.

 

 

(f)

Vacation. The Executive shall be entitled to four weeks vacation annually
without loss of pay.

 

4.         Termination of Employment. Executive’s employment hereunder may be
terminated in the following ways: death of the Executive; Long Term Incapacity
of the Executive; With Cause by the Company; Without Cause by the Company; by
the Executive for Good Reason; by the Executive for Other than Good Reason; and
Retirement.

 

 

(a)

Definitions.

 

(i)         Accrued Obligations. “Accrued Obligations” are the sum of: (A) the
Executive’s Base Salary through the Date of Termination at the rate in effect
immediately prior to the time a Notice of Termination is given; (B) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid including; and (C) any other benefits or awards (including both
the cash and stock components) which pursuant to the terms of any plans,
policies or programs have been earned or become payable, but which have not yet
been paid to the Executive (but not including amounts that previously had been
deferred at the Executive’s request, which amounts will be paid in accordance
with the Executive’s existing directions). Unless otherwise specified hereunder,
Accrued Obligations shall be paid in a lump sum in cash (or in the case of a
stock-based award in the mode of the award) within thirty (30) days of the Date
of Termination; provided, however, that if payment of any such amounts at such
time would result in a prohibited acceleration under Section 409A of the Code,
then such amount shall be paid at the time the amount would otherwise have been
paid under the applicable plan, policy, program or arrangement relating to such
amount absent such prohibited acceleration.

 

(ii)        Executive Continuance Benefit. Executive Continuance Benefit is a
continuation of all Welfare and Executive Benefits on a monthly basis which the
Executive or her dependents were receiving immediately prior to the Date of
Termination for a certain amount of time as described herein, provided that the
continued receipt of the Executive or dependents is possible under the general
terms and provisions of such plans and programs as then in effect. The Company
will pay all or a portion of the cost of the Executive Continuance Benefit for
the Executive and her dependents on the same basis as applicable immediately
prior to the Date of Termination or, if more favorable, to the Executive or her
dependants, on the same basis as paid with respect to peer executives of the
Company and its Affiliated Companies under comparable plans and programs, from
time to time after the Date of Termination. If participation in any one or more
of the plans or programs included in the Executive Continuance Benefit is not
possible under the terms thereof or any provision of law would create an adverse
tax effect for the Executive or the Company due to such participation, the
Company, at its sole discretion, may choose to either (A) provide substantially
identical benefits directly or through an insurance arrangement or (B) pay the
Executive on a monthly basis the estimated cost of maintaining such plans for
the Executive for the remaining period of the Executive Continuance Benefit. A
lump sum payment of such amount shall be made, if the Executive is not living,
to the Executive’s estate or to one or more beneficiaries designated in writing
by the Executive to the Company within thirty (30) days after Executive’s death.
The Executive Continuance Benefit will cease if and when the Executive has
obtained coverage under one or more benefit plans of a subsequent employer that
provides for equal or greater benefits to the Executive and her dependents with
respect to the specific type of benefit. The Executive or her dependents will
become eligible for COBRA continuation coverage as of the date the Executive
Continuance Benefit ceases for all health and dental benefits.

 

(iii)       Notice of Termination. “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon.

 

(iv)       Date of Termination. “Date of Termination” means (A) if the
Executive’s employment is terminated by the Company With Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (B) if the Executive’s
employment is terminated by the Company Without Cause or by Executive for Other
than Good Reason, the date specified in the Notice of Termination (which shall
not be less than thirty (30) nor more than sixty (60) days from the date such
Notice of Termination is given), and (C) if the Executive’s employment is
terminated for Long Term Incapacity, thirty (30) days after Notice of
Termination is given, provided that the Executive shall not have returned to the
full-time performance of her duties during such thirty (30) day period.

 

--------------------------------------------------------------------------------

(b)        Death. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. The Executive’s survivors,
designees or estate shall receive any Accrued Obligations within thirty (30)
days after her death; provided, however, that if payment of any such amounts at
such time would result in a prohibited acceleration under Section 409A of the
Code, then such amount shall be paid at the time the amount would otherwise have
been paid under the applicable plan, policy, program or arrangement relating to
such amount absent such prohibited acceleration.

 

(c)        (i)          Incapacity. Upon a Determination of Long Term Incapacity
(as hereinafter defined) the Company may terminate the Executive’s employment
under this Agreement upon thirty (30) days’ written notice provided that, within
thirty (30) days after receipt of such notice, the Executive shall not have
returned to full-time performance of her assigned duties.

 

(ii)        Determination of Long Term Incapacity. “Determination of Long Term
Incapacity” shall mean a good faith determination by the President and Chief
Executive Officer that as a result of mental or physical illness or injury the
Executive has failed to perform her assigned duties with the Company on a
full-time basis for a period exceeding twelve (12) consecutive months after a
Determination of Temporary Incapacity.

 

(iii)       Determination of Temporary Incapacity. “Determination of Temporary
Incapacity” shall mean a determination by a physician selected by the Company
that the Executive is unable to perform her assigned duties with the Company on
a full-time basis as a result of mental or physical illness or injury.

 

(iv)       Interim Compensation. During the period between a Determination of
Temporary Incapacity and a Determination of Long Term Incapacity the Executive
shall receive full Base Salary for the first six (6) months of any such period
and 60% of Base Salary for any subsequent period prior to a Determination of
Long Term Incapacity. The Company will pay for the cost of all physicians’ fees
and testing not reimbursed by insurance. The amounts payable to the Executive
under this Section shall be reduced by any benefits paid to the Executive
pursuant to any disability insurance for which the premiums were paid by the
Company (“Company Disability Insurance”).

 

(v)        Company Obligations. If the Executive’s employment is terminated by
reason of a Determination of Long Term Incapacity, the Executive will receive
Base Salary through the Date of Termination, and any Accrued Obligations in a
lump sum which shall be paid within thirty (30) days after the Determination of
Long Term Incapacity; provided, however, that if payment of any such amounts at
such time would result in a prohibited acceleration under Section 409A of the
Code, then such amount shall be paid at the time the amount would otherwise have
been paid under the applicable plan, policy, program or arrangement relating to
such amount absent such prohibited acceleration.

 

(d)        (i)          Termination by Company With Cause. The Company may
terminate the Executive’s employment during the term of this Agreement, With or
Without Cause. For purposes of this Agreement, “Cause” or “With Cause” shall
mean:

 

(A)       continual or deliberate neglect by the Executive in the performance of
her material duties and responsibilities as established from time to time by the
President and Chief Executive Officer, or the Executive’s willful failure to
follow reasonable instructions or policies of the Company after being advised in
writing of such failure within thirty (30) days of such occurrence and being
given no less than sixty (60) days after such notice to remedy such failure;

 

(B)       conviction of, or entering of a guilty plea or plea of no contest with
respect to, a felony, a crime of moral turpitude or any other crime with respect
to which imprisonment is a possible punishment, or the commission of an act of
embezzlement or fraud against the Company or any Affiliated Company;

 

(C)       any breach by the Executive of a material term of this Agreement, or
violation in any material respect of any code or standard of behavior generally
applicable to officers of the Company, after being advised in writing of such
breach or violation within thirty (30) days of such occurrence and being given
no less than sixty (60) days after such notice to remedy such breach or
violation;

 

(D)       material dishonesty of the Executive with respect to the Company or
any Affiliated Company, or breach of a fiduciary duty owed to the Company or any
Affiliated Company; or

 

(E)       the willful engaging by the Executive in conduct that is reasonably
likely to result, in the good faith judgment of the Company, in material injury
to the Company or any Affiliated Company, monetarily or otherwise, after being
advised in writing of such conduct within thirty (30) days of such occurrence
and being given no less than sixty (60) days after such notice to remedy such
conduct.

 

--------------------------------------------------------------------------------

(ii)        Company Obligations. If the Company terminates Executive’s
employment With Cause, employment under this Agreement shall terminate without
any further obligation of the Company to the Executive other than to pay to the
Executive any Accrued Obligations in a lump sum within thirty (30) days;
provided, however, that if payment of any such amounts at such time would result
in a prohibited acceleration under Section 409A of the Code, then such amount
shall be paid at the time the amount would otherwise have been paid under the
applicable plan, policy, program or arrangement relating to such amount absent
such prohibited acceleration.

 

(e)        Termination by Company Without Cause. The Company may terminate the
Executive’s employment during the term of this Agreement Without Cause. For
purposes hereof, Termination Without Cause shall be any termination of the
Executive’s employment which does not occur by virtue of the death or Retirement
of the Executive or pursuant to a Determination of Long Term Incapacity, by the
Company With Cause, or by the Executive for Good Reason or for Other than Good
Reason. If, during the Term of this Agreement, the Company terminates the
Executive’s employment Without Cause, the Company will pay to the Executive in a
lump sum within thirty (30) days after the Date of Termination an amount equal
to any Accrued Obligations (provided, however, that if payment of any such
amounts at such time would result in a prohibited acceleration under Section
409A of the Code, then such amount shall be paid at the time the amount would
otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration) and
shall provide (i) the Executive Continuance Benefits on a monthly basis for
twelve (12) months and (ii) an annual Base Salary over a period of twelve (12)
months payable in equal monthly installments from the Date of Termination at the
highest annual Base Salary in effect at any time during the Term.

 

(f)        (i)          Termination by Executive for Good Reason. The Executive
may terminate her employment for Good Reason or for Other than Good Reason. For
purposes of this Agreement, “Good Reason” shall mean the following:

 

(A)       the material assignment to the Executive of duties inconsistent with
the Executive’s position, title, authority, duties or responsibilities with the
Company as contemplated by Section 1 hereof or, in the event of a Change in
Control (as hereinafter defined), in Section 7(a), excluding for this purpose an
isolated, insubstantial and/or inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive and excluding any change or elimination of service in any
position or office with an Affiliated Company;

 

(B)       any action taken by the Company which results in a material reduction
in the status of the Executive, including a diminution in her position, title,
authority, duties or responsibilities with the Company, excluding for this
purpose an isolated, insubstantial and/or inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive and excluding any change or elimination of
service in any position or office with an Affiliated Company;

 

(C)       the relocation of the Executive to any other primary place of
employment which might require her to move her residence or, in any event, any
reassignment to a place of employment located more than fifty (50) miles from
the Executive’s initially assigned place of employment, without the Executive’s
express written consent to such relocation; provided, however that the
provisions of Section 7(a) shall supersede all of the foregoing on and after a
Change in Control;

 

(D)       any failure by the Company, or any successor entity following a Change
in Control, to comply with the Change in Control provisions hereof or to honor
any other term or provision of this Agreement, other than an isolated,
insubstantial or inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; or

 

(E)       anything in this Agreement to the contrary notwithstanding, a
termination by the Executive for any reason during the thirty (30) day period
immediately following the first anniversary of a Change in Control of the
Company shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.

 

Any good faith (meaning honesty-in-fact) determination of Good Reason, based on
one or more of the foregoing, made by the Executive shall be conclusive. Any
termination by the Executive which is not for Good Reason or Retirement shall be
deemed a termination for Other than Good Reason.

 

--------------------------------------------------------------------------------

(ii)        Company’s Obligations. If the Executive terminates her employment
for Good Reason, the Company’s obligations to the Executive will be the same as
provided in Section 4(e) for a Termination Without Cause.

 

(g)        Termination by Executive for Other than Good Reason. If the Executive
terminates employment for Other than Good Reason, the Company’s obligations to
the Executive shall be the same as provided in Section 4(d) for a Termination
With Cause.

 

(h)        Retirement. If the Executive’s employment is terminated by reason of
her retirement (“Retirement”) on or after the Executive’s normal retirement date
under the terms of the Retirement Plan, employment under this Agreement shall
terminate without further obligation to the Executive or her legal
representative except that the Executive shall be entitled to receive any
Accrued Obligations within thirty (30) days after her retirement (provided,
however, that if payment of any such amounts at such time would result in a
prohibited acceleration under Section 409A of the Code, then such amount shall
be paid at the time the amount would otherwise have been paid under the
applicable plan, policy, program or arrangement relating to such amount absent
such prohibited acceleration), and all benefits payable under the Retirement
Plan and any other qualified or non-qualified deferred compensation plan based
on the terms and conditions of those plans.

 

(i)        Notice of Termination. Any termination during the Term of this
Agreement by the Company or by the Executive for Good Reason or Other than Good
Reason shall be communicated and effectuated by written Notice of Termination to
the other party hereto.

 

(j)        No Mitigation Required. The Executive shall not be required to
mitigate the amount of any payment the Company becomes obligated to make to the
Executive in connection with this Agreement, by seeking other employment or
otherwise. Except as specifically provided with respect to the Executive
Continuance Benefit, the amount of any payment provided for in Section 4 shall
not be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

 

 

5.

Confidentiality and Noncompete.

 

(a)        Confidentiality. The Executive recognizes that as an employee of the
Company she will have access to and may participate in the origination of
non-public, proprietary and confidential information and that she owes a
fiduciary duty to the Company. Confidential information may include, but is not
limited to, trade secrets, customer lists and information, internal corporate
planning, strategic plans, methods of marketing and operation, and other data or
information of or concerning the Company or its customers that is not generally
known to the public or in the banking industry. The Executive agrees that she
will never make a disclosure of confidential information to a third party or use
confidential information other than for the exclusive benefit of the Company and
its Affiliated Companies.

 

(b)        Non-Competition. In addition, in exchange for the payments on
termination as provided herein, other provisions of this Agreement and other
valuable consideration hereby acknowledged, the Executive agrees that, except as
otherwise provided herein, she will not engage in Competition for a period of
twelve (12) months after the Executive’s employment with the Company ceases for
any reason, including the expiration or nonrenewal of this Agreement, other than
termination by the Executive for Good Reason or by the Company Without Cause, in
which event this Section 5(b) shall not apply. For purposes hereof:

 

(i)        “Competition” means the Executive’s engaging without the written
consent of the Board of Directors of the Company (the “Board”) or a person
authorized thereby, in any activity as an officer, a director, an employee, a
partner, a more than one percent shareholder or other owner, an agent, a
consultant, or in any other individual or representative capacity within fifty
(50) miles of the Company’s headquarters or any branch office of the Company or
any of its subsidiaries (unless the Executive’s duties, responsibilities and
activities, including supervisory activities, for or on behalf of such activity,
are not related in any way to or involved materially in such competitive
activity) if it involves:

 

(A)       engaging in or entering into the business of any banking, lending,
investment or insurance or any other business activity in which the Company or
any of its Affiliated Companies is actively engaged at the time the Executive’s
employment ceases, or

 

(B)       soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Company or any of its Affiliated Companies for the
purpose of competing with the products or services provided by the Company or
any of its Affiliated Companies, or

 

--------------------------------------------------------------------------------

(C)       employing or soliciting for employment any employees of the Company or
any of its Affiliated Companies for the purpose of causing them to terminate
employment with the Company or any of its Affiliated Companies or competing with
the Company or any of its Affiliated Companies.

 

(ii)        For purposes of this Agreement, “customers” or “clients” of the
Company or any of its Affiliated Companies means individuals or entities to whom
the Company or any of its Affiliated Companies has provided banking, lending,
investment, insurance or other similar financial services at any time after the
Effective Date, but only within the one (1) year period just prior to the date
the Executive’s employment with the Company ceases.

 

(c)        Remedies. The Executive acknowledges that the restrictions set forth
in this Section are just, reasonable, and necessary to protect the legitimate
business interests of the Company and its Affiliated Companies. The Executive
further acknowledges that if she breaches or threatens to breach any provision
of this Section, the Company’s and its Affiliated Companies’ remedies at law
will be inadequate, and the Company and its Affiliated Companies will be
irreparably harmed. Accordingly, the Company shall be entitled to an injunction,
both preliminary and permanent, restraining the Executive from such breach or
threatened breach, such injunctive relief not to preclude the Company from
pursuing all available legal and equitable remedies. In addition to all other
available remedies, if a court of competent jurisdiction finally determines that
the Executive has violated the provisions of this Section, the Executive shall
pay all costs and fees, including reasonable legal fees, incurred by the Company
in enforcing the provisions of that paragraph. If, on the other hand, it is
finally determined by a court of competent jurisdiction that a breach or
threatened breach did not occur under this Section, the Company shall reimburse
the Executive for all costs and fees, including reasonable legal fees, incurred
to defend that claim.

 

6.         Employment After a Change in Control. If a Change in Control (as
hereinafter defined) of the Company occurs during the Term of this Agreement and
the Executive is employed by the Company on the date the Change in Control
occurs (the “Change in Control Date”), the then-current Term will be
automatically extended to the second anniversary of the Change in Control Date
and shall be renewed for successive one year periods following the then current
period unless either party notifies the other in writing at least ninety (90)
days prior to the end of the then-current period that the Agreement shall not be
extended beyond its then current period (the “Change in Control Period”). If a
Change in Control occurs on account of a series of transactions, the Change in
Control Date is the date of the last of such transactions. In the event of a
Change in Control of the Company, Sections 6 through 8 shall become effective
and govern the terms and conditions of the Executive’s employment in addition to
the other provisions in this Agreement except that this and the following
provisions shall supersede and control any contrary or inconsistent term or
provision in the remainder of this Agreement.

 

 

7.

Terms of Employment After a Change in Control.

 

(a)        Position and Duties. During the Change in Control Period, (i) the
Executive’s position, title, authority, duties and responsibilities with the
Company will at all times be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the one hundred twenty (120) day period immediately preceding the Change in
Control Date, excluding any change or elimination of service in any position or
office with an Affiliated Company, and (ii) the Executive’s services will be
performed at the location where the Executive was employed immediately preceding
the Change in Control Date, unless the Executive provides express written
consent to such relocation.

 

(b)        Continuity of Compensation and Benefits. During the Change in Control
Period, the Executive will continue to receive the Base Salary and shall
continue to be entitled to receive and participate in all other compensation and
benefits provided in Section 3; provided, however, that to the extent
compensation or benefits are, at any time after the Change in Control Date,
generally applicable to other senior executives of the Company and its
Affiliated Companies, the terms and conditions of any of which are more
favorable to the Executive than those provided by Section 3, the Executive shall
be entitled to receive and participate in such more favorable compensation and
benefits, as the case may be.

 

 

8.

Termination of Employment and Obligations of the Company After a Change in
Control.

 

(a)        Termination Without Cause or for Good Reason. The Executive will be
entitled to the following benefits if, on or after a Change in Control, the
Company or any Affiliated Company terminates her employment Without Cause or the
Executive terminates her employment with the Company or any Affiliated Company
for Good Reason:

 

(i)        Accrued Obligations. The Accrued Obligations will be paid to the
Executive in a lump sum cash payment (or in the case of stock-based award, in
the form of the award) within thirty (30) days after the Date of Termination;
provided, however, that if payment of any such amounts at such time would result
in a prohibited acceleration under Section 409A of

 

--------------------------------------------------------------------------------

the Code, then such amount shall be paid at the time the amount would otherwise
have been paid under the applicable plan, policy, program or arrangement
relating to such amount absent such prohibited acceleration.

 

(ii)        Salary Continuance Benefit. The Salary Continuance Benefit is an
amount equal to two (2) times the Executive’s average annual compensation
includable in the Executive’s annual gross income for federal income tax
purposes for the five (5) most recent taxable years ending before the date on
which the Change in Control occurs. If the Change in Control is considered a
change in ownership or effective control of the Company or is considered a sale
of substantially all of the assets of the Company under Section 409A of the Code
and the Executive’s Date of Termination is within two (2) years of such Change
in Control, then the Salary Continuance Benefit will be paid to the Executive in
a lump sum cash payment not later than the 45th day following the Date of
Termination. Otherwise, the Salary Continuation Benefit will be paid in equal
monthly installments over a twenty-four (24) month period.

 

(iii)       Executive Continuance Benefit. The Executive will receive the
Executive Continuance Benefit on a monthly basis for twenty-four (24) months
following the Date of Termination.

 

(b)        The Executive will not be required to comply with the non-competition
covenant in Section 5(b) if her employment is terminated during the Change in
Control Period Without Cause or by her for Good Reason.

 

9.         Possible Reduction in Payment and Benefits to Comply with Parachute
Payment Limits and/or Regulatory Requirements.

 

(a)        If any amount of pay or benefits provided to or with respect to the
Executive under this Agreement and/or under other Company or affiliate plans,
programs, policies, and arrangements would cause the Executive to be subject to
excise tax under Sections 280G and 4999 of the Code, then the amount of pay and
benefits provided under this Agreement and all other plans, programs, policies
and arrangements shall be reduced to the extent necessary to avoid imposition of
any such excise tax. Payments and benefits under this Agreement shall be reduced
first. Payments and benefits shall be reduced in the following order of priority
(i) first from cash compensation, (ii) next from equity compensation, then (iii)
pro-rated among all remaining payments.

 

(b)        Notwithstanding anything contained in this Agreement to the contrary,
it is understood and agreed that the Company (or any of its successors) shall
not be required to make any payment, provide any benefit or take any action
under this Agreement in contravention of any applicable prohibition relating
thereto if:

 

(i)         the Company or any Affiliated Company is declared any governmental
agency or authority having jurisdiction over the Company or any Affiliated
Company (“Regulatory Authority”), including without limitation the Federal
Deposit Insurance Corporation, the Virginia Bureau of Financial Institutions,
Office of the Comptroller of the Currency, the Federal Reserve Board, the
Securities and Exchange Commission or any other regulatory agency), to be
insolvent, in default or operating in an unsafe or unsound manner, or

 

(ii)        in the opinion of counsel to the Company or Affiliated Company
making such payment, providing such benefit or taking such action (A) would be
prohibited by or would violate any provision of state or federal law applicable
to the Company or Affiliated Company, including without limitation the Federal
Deposit Insurance Act, as now in effect or hereafter amended, (B) would be
prohibited by or would violate any applicable rules, regulations, orders or
formal statements of policy, whether now existing or hereafter promulgated, of
any Regulatory Authority, or (C) otherwise is prohibited by any Regulatory
Authority.

 

10.       Change in Control. For purposes of this Agreement, a “Change in
Control” shall mean the occurrence after the Effective Date of any of the
following:

 

(a)        the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act’) of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act), of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities;
provided, however, that the following acquisitions shall not constitute a Change
in Control:

 

(i)        acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);

 

 

(ii)

any acquisition by the Company;

 

(iii)       any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

 

--------------------------------------------------------------------------------

(iv)       any acquisition pursuant to a reorganization, merger or consolidation
by any corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders’ ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority of the
members of the board of directors of the corporation resulting from such
transaction were members of the Incumbent Board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(b)        where individuals who, as of the inception of this Agreement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such board of directors; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the shareholders was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than a member of the board of directors; or

 

 

(c)

the shareholders of the Company approve, or the Company otherwise consummates,

 

(i)        a merger, statutory share exchange, or consolidation of the Company
with any other corporation, except as provided in subparagraph (a)(iv) of this
Section, or

 

 

(ii)

the sale or other disposition of all or substantially all of the assets of the
Company.

 

11.       Legal Fees and Costs. Except as otherwise provided herein, the Company
will pay or reimburse the Executive for all costs and expenses, including
without limitation court costs and reasonable attorneys’ fees and expert witness
fees and expenses, incurred by the Executive (i) in contesting or disputing any
termination of the Executive’s employment or (ii) in seeking to obtain or
enforce any right or benefit provided by this Agreement, in each case provided
the Executive’s claim is substantially upheld by a court of competent
jurisdiction.

 

12.       Documents. All documents, record, tapes and other media of any kind or
description relating to the business of the Company or any of its Affiliated
Companies (the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company. The Documents (and any copies)
shall be returned to the Company upon the Executive’s termination of employment
for any reason or at such earlier time or times as the Board or its designee may
specify.

 

13.       409A Compliance. The Executive and the Company intend for all payments
under this Agreement either to be outside the scope of Section 409A of the Code
and the regulations and rulings thereunder, including any applicable transition
rules (“Section 409A”) or to comply with its requirements as to timing of
payments or provision of benefits. Accordingly, to the extent Section 409A is
applicable, this Agreement shall at all times be operated in accordance with the
requirements of Section 409A. To the extent required by Section 409A, payments
or benefits under this Agreement that are to be paid upon the Executive’s
termination of employment or retirement shall be paid to the Executive at the
time that the Executive has experienced a “separation from service” (as defined
in Section 409A) from the Company (which for purposes of this Section shall
include all “affiliates” of the Company that are required to be treated as the
Company under Section 409A). A separation from service shall not occur under
Section 409A unless the Executive has completely severed her employment or
contractor relationship with the Company or the Executive has permanently
decreased her services (via her employment relationship or her consulting
relationship) to 20% or less of the average level of bona fide services over the
immediately preceding thirty-six (36) month period (or the full period if the
Executive has been providing services for less than thirty-six (36) months). A
leave of absence shall only trigger a termination of employment that constitutes
a separation from service at the time required under Section 409A. The Company
shall have authority to take action, or refrain from taking any action, with
respect to the payments and benefits under this Agreement that is reasonably
necessary to comply with Section 409A. Specifically, the Company shall have the
authority to delay the commencement of payments to Executive if Executive is
considered a “specified employee” under Section 409A, but only to the extent
such delay is mandated by the provisions of Section 409A. Any payment or benefit
that is delayed pursuant to this Section shall be paid to the Executive at the
earliest date permitted under Section 409A; provided, however, if the Executive
wishes to receive any benefit before the time permitted under Section 409A, then
to the extent necessary to comply with Section 409A, the Executive shall pay the
full cost of such benefit and the Company shall reimburse the Executive for all
such costs at the earliest date permitted under Section 409A. If under provision
of this Agreement the Executive becomes entitled to be paid any amount in
installments then each installment payment during the relevant continuation
period shall be considered, and is hereby designated as, a separate payment for
purposes of Section 409A (and consequently the Executive’s entitlement to such
payments shall not be considered an entitlement to a single payment of the
aggregate amount to be paid during the relevant continuation period). The
Company shall not be liable for any taxes should the Executive be assessed any
additional income

 

--------------------------------------------------------------------------------

tax, excise tax, penalty or interest as a result of any payment or provision of
benefits, or failure to pay or to provide of benefits, in violation of Section
409A.

 

14.       Section 409A Reimbursements. With regard to any provision herein that
provides for reimbursement of expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
calendar year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect. All reimbursements shall be reimbursed in accordance with the Company’s
reimbursement policies but in no event later than the calendar year following
the calendar year in which the related expense is incurred.

 

15.       Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

 

16.       Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

 

17.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

18.       Notices. All written notices required by this Agreement shall be
deemed given when delivered personally or sent by registered or certified mail,
return receipt requested, to the parties at their addresses set forth on the
signature page of this Agreement. Each party may, from time to time, designate a
different address to which notices should be sent by giving notice thereof in
writing to the other party at least three (3) days before the effective date of
such change in address.

 

19.       Amendment. This Agreement may not be varied, altered, modified or in
any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.

 

20.       Binding Effect. This Agreement shall be binding upon the Executive, as
well as the Company, its successors and assigns, effective on the date first
above written subject to the approval by the Board no later than December 31,
2008. The Company will require any successor to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place; and the
Executive agrees that any such successor to the Company shall be considered to
be the Company for all purposes of this Agreement.

 

21.       No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

 

22.       Entire Agreement. This Agreement, including such documents that are
incorporated and referenced herein, constitutes the complete, final and entire
agreement of the parties with respect to the matters addressed herein and it
supersedes all other prior agreements and understandings, both written and oral,
express or implied, with respect to the subject matter of this Agreement
(including, without limitation, the Change in Control Agreement). No promises,
representations or warranties have been made by any party to or for the benefit
of the other with respect to such matters which are not expressly set forth
herein.

 

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

National Bankshares, Inc.

 

By:

/s/ JAMES G. RAKES

 

James G. Rakes

 

Chairman, President & CEO

 

Address: c/o National Bankshares, Inc.

P.O. Box 90002

Blacksburg, VA 24062-9002

 

 

 

 

 

/s/ MARILYN A. B. BUHYOFF

 

Marilyn A.B. Buhyoff

 

 

1767764.3

 

 

 